Title: From George Washington to Lund Washington, 15 August 1778
From: Washington, George
To: Washington, Lund


          
            Dear Lund,
            White plains Augt 15th 1778.
          
          Your Letter of the 29th Ulto, Inclosing a line from Captn Marshall to you came to my
            hands yesterday—I have no reason to doubt the truth of your observation, that this
            Gentleman’s Land, & others equally well situated, & under like
            circumstances, will sell very high—The depreciation of
            our money—the high prices of every article of produce, & the redundancy of
            circulating paper, will, I am perswaded, have an effect upon the price of land—nor is it
            to be wondered at, when a Barrl of Corn which used to sell for 10/. will now fetch
            40—when a Barl of Porke that formerly could be had for £3. sells for £15. & so
            with respect to other Articles which serves to enable the Man who has been fortunate
            enough to succeed in raising these things to pay accordingly; but, unfortunately for me,
            this is not my case; as, my Estate in Virginia is scarce able to support itself whilst
            it is not possible for it to derive any benefit from my labors here.
          I have premised these things to shew my inability, not my unwillingness, to purchase
            the Lands in my own Neck at (almost) any price. & this I am yet very desirous of
            doing if it could be accomplished by any means in my power, in the way of Barter for
            other Land—for Negroes (of whom I every day long more & more to get clear of)—or
            in short for any thing else (except Breeding Mares and Stock of other kinds) which I
            have in my possession—but for money I cannot, I want the means. Marshalls Land alone, at
            the rate he talks of, would amount to (if my memory of the quantity he holds is right)
            upwards of £3000. a sum I have little chance, if I had much inclination, to pay;
            & therefore would not engage for it, as I am resolved not to incumber my self
            with Debt.
          Marshall is not a necessitous Man—is only induced to offer his Land for Sale in
            expectation of a high price—& knowing perhaps but too well my wish to become
            possessed of the Land in that Neck will practice every deception in his power to work me
            (or you in my behalf) up to his price, or he will not sell. this should be well looked
            into, and guarded against—If, as you think, & as I believe, there is little
            chance of getting more (at any rate) than the reversion of French’s Land, I have no
            objection to the Land on which Morris lives going in exchange for Marshalls, or its
            being sold for the purpose of paying for it, but remember, it will not do to contract at
            a high price for the one, before you can be assured of an adequate Sum for the
            other—without this, by means of the arts which may be practiced, you may give much and
            receive little, which is neither my Inclination nor intention to do. If Negroes could be
            given in Exchange for this Land of Marshalls, or sold at a proportionable price, I
            should prefer it to the sale of Morriss Land as  I still have some
            latent hope that Frenchs Lands may be had of D—— for it. but either I wd part with.
          Having so fully expressed my Sentiments concerning this matter, I shall only add a word
            or two respecting Barry’s Land. The same motives which
            induce a purchase in the one case prevail in the other, and how ever unwilling I may be
            to part with that small tract I hold on difficult Run (containing by Deed, if I
            recollect right 275 acres, but by measurement upwards of 300) on acct of the valuable
            Mill Seat Meadow Grds &ca yet I will do it for
            the sake of the other but if the matter is not managed with some degree of address you
            will not be able to effect an exchange without giving instead of receiving, Boot—For
            this Land also I had rather give Negroes—if Negroes would do. for to be plain I wish to
            get quit of Negroes.
          I find by a Letter from Mr Jones that he has bought the Phæton which you sold Mr Geo:
            Lewis and given him £300 for it—I mention this, with no other view than to remind you of
            the necessity of getting the Money for wch you sold it, of Lewis (if you have not
            already done it)—He, probably, will prepose to settle
            the matter with me, but this, for a reason I could mention, I desire may be avoided.
          In your Letter of the 29th you say you do not suppose I would choose to cut down my
            best Land, & build Tobo Houses, but what Am I to do—or—how am I to live—I cannt
            Support myself if I make nothing—& it is evident from yr acct that I cannot
            raise Wheat if this Crop is likely to share the fate of the three last. I should have
            less reluctance to clearing my richest Lands (for I think the Swamps are these &
            would afterwards do for meadow) than building Houses.
          I should not incline to sell the Land I had of Adams
            unless it should be for a price proportioned to what I must give for others. I could
            wish you to press my Tenants to be punctual in the payment of their Rents—right
            & Justice with respect to my self requires it—& no injury on the
            contrary a real service to themselves as the Man who finds it difficult to pay one rent
            will find it infinitely more so to pay two, & his distresses multiply as the
            rents increase. I am & ca
          
            G. W——n
          
        